DETAILED ACTION
Allowable Subject Matter
Claims 1–3 and 5–11 are allowed. Claims 1, 3, and 5-6  have been amended, claims 2 and 7 remain original, and claim 4 has been cancelled in the amendment filed by Applicant on June 3rd, 2021.
Claim 1 is allowable. The restriction requirement of Groups A-H , as set forth in the Office action mailed on October 30th, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups A and C-H is withdrawn.  Claims 8-11 , directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Applicant's amendments to claims 1, 3, and 5-6  filed on June 3rd, 2021 are accepted because no new matter has been entered.
The Office thanks Applicant for the amendment to the Drawings. These are accepted and the drawing objections are withdrawn.
Applicant’s amendment to the Specification for minor informalities is accepted and the objections are withdrawn.
The rejections of claims under 35 U.S.C. §112(b) are withdrawn in view of the amendments.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record for minor informalities appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
3. (Currently Amended) The secondary shutdown structure of claim 1, wherein, when the sliding door is at the opening location, the neutron absorber in the storage container falls down due to a weight of the neutron absorber itself to enter the guide pipe.

The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests a similar type of magnetic sliding door to release a neutron-absorbing material in the vicinity of nuclear fuel, in combination with all other limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646